Citation Nr: 0711094	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  99-18 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the left knee with subsequent total knee 
replacement, to include as secondary to service-connected 
disability.  

2.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1966.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in July 2006, it was returned for 
additional development.  However, as will be explained below, 
not all of the development requested by the Board was 
accomplished.  


REMAND

A preliminary review of the record indicates although a VA 
examination was conducted in October 2006 as requested by the 
Board, the examiner failed to offer the requested opinion as 
to whether the veteran's service-connected chondromalacia of 
the left knee chronically worsened or increased the severity 
of his degenerative arthritis of the left knee.  Rather, the 
examiner addressed the issue of direct causation.  Since that 
was one of the purposes of the additional examination, the 
Board is of the opinion that the VA examiner who conducted 
the October 2006 examination, if available, should review the 
record provide the necessary opinion.  

In addition, if the examiner finds that the veteran's 
chondromalacia of the left knee did not chronically worsen or 
increase the severity of the degenerative arthritis, further 
information is necessary to evaluate the severity of the 
chondromalacia of the left knee.  From the current record it 
is not clear what clinical findings are due to the service 
connected chondromalacia of the left knee and which are due 
to the degenerative arthritis of the left knee.  For example, 
does the veteran's chondromalacia now result in any symptoms, 
such as limitation of motion, pain or recurrent subluxation 
or lateral instability?  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

The veteran's claims file should be 
returned to the examiner who performed 
the October 2006 VA examination for 
further review and comment.  (If that 
examiner is not available, the claims 
file should be referred to another 
appropriate examiner for review.)  The 
examiner is requested to review all 
pertinent records in the claims file 
and the October 2006 VA examination 
report.  After this review, the 
examiner is requested to offer comments 
and an opinion as to whether the 
veteran's service-connected left knee 
chondromalacia chronically worsened or 
increased the severity of the veteran's 
left knee degenerative arthritis.  If 
so, the examiner is requested to 
attempt to quantify the degree to which 
the service-connected left knee 
chondromalacia chronically worsened or 
increased the severity of the veteran's 
left knee degenerative arthritis.  

If the examiner finds that the 
veteran's left knee chondromalacia did 
not chronically worsen or increase the 
severity the veteran's left knee 
degenerative arthritis, the examiner is 
requested to attempt to differentiate 
the symptomatology that is attributable 
to the service connected chondromalacia 
and that symptomatology that is 
attributable to the degenerative 
arthritis of the left knee with 
subsequent total knee replacement.  
Such an opinion should address whether 
the veteran's service connected 
chondromalacia results in symptoms such 
as limitation of motion, pain, painful 
motion, or recurrent subluxation or 
lateral instability.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

